Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 9/29/21, have been entered in the above-identified application.

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1, 2, 4-7, 9 and newly added claims 17 and 18 in the reply filed on 9/29/21 is acknowledged.  The traversal is on the ground(s) that the technical feature “a layer comprising plasmonic material on at least a portion of the collective outer surface [of the two-dimensional particles]” defines over Kotov.  This is not found persuasive because nothing in the instant claim language prohibits the plasmonic material from also comprising a polymer. The transitional term "comprising" is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
The requirement is still deemed proper and is therefore made FINAL.
Claims 10, 11, 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/29/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotov et al (US 2014/0249526 A1).
Regarding claims 1, 2, 4, and 5, Kotov suggests a stretchable composite material comprising layers of polymer and nanoparticles formed on a twisted substrate; wherein the nanoparticles can be disc shaped and made of carbon or molybdenum (i.e., nanoparticles) or gold (i.e., plasmonic material) (para 65-66, 98, 99); so Kotov would have suggested to one of ordinary skill in the art at the time of invention a polymeric layer comprising carbon or molybdenum nanoparticles and another polymeric layer comprise gold nanoparticle may be placed upon it  (i.e., a polymeric substrate having a first major surface comprising a plurality of two-dimensional particles attached thereto, the plurality of two-dimensional particles having a collective outer surface, and a layer comprising plasmonic material on at least a portion of the collective outer surface). 
para 90, 94, 96. 97); and the particles may be CdSe (i.e., comprising a dielectric material) (para 66). Kotov further teaches the polymer may be a positively charged polyurethane (i.e., a dielectric layer disposed between the plurality of particles and plasmonic material) (para 88, 90).
With regard to the limitation “wherein for at least 50 percent by number of the two-dimensional particles there is at least 20 percent of the respective particle surface area consisting of points having tangential angles in a range from 5 to 175 degrees from the first major surface of the polymeric substrate,” Kotov suggests the layers are formed upon a twisted or strained substrate (para 98-99); which would have rendered obvious to one of ordinary skill in the art at the time of invention the ability to twist and strain the substrate to arrive at the desired particle orientation when the substrate is relaxed.
Kotov further teaches the nanoparticle has at least one spatial dimension (i.e., thickness) that is greater than or equal to about 10 nm and less than or equal to about 100 nm (para 65) which overlaps the range of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kotov, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claims 6, 7, and 9, Kotov suggests a stretchable composite material comprising layers of polymer (i.e., tie layer and/or dielectric material) and nanoparticles formed on a twisted substrate; ;wherein the substrate may be PDMS; wherein the para 65-66, 98, 99); so Kotov would have suggested to one of ordinary skill in the art at the time of invention a polymeric layer with tie layers comprising carbon or molybdenum nanoparticles and another polymeric layer comprise gold nanoparticle may be placed upon it  (i.e., a polymeric substrate having a first major surface with a tie layer on the first major surface of the polymeric substrate and a plurality of two-dimensional particles attached to the tie layer, having a collective outer surface, and a layer comprising plasmonic material on at least a portion of the collective outer surface). 
Kotov teaches the plasmonic material may be gold (i.e., a plasmonic material in at least one wavelength visible or infrared range) (para 90, 94, 96. 97); and the polymer may be a positively charged polyurethane (i.e., the second polymer layer would be a dielectric layer disposed between the plurality of particles and plasmonic material) (para 88, 90).
With regard to the limitation “wherein for at least 50 percent by number of the two-dimensional particles there is at least 20 percent of the respective particle surface area consisting of points having tangential angles in a range from 5 to 175 degrees from the first major surface of the polymeric substrate,” Kotov suggests the layers are formed upon a twisted or strained substrate (para 98-99); which would have rendered obvious to one of ordinary skill in the art at the time of invention the ability to twist and strain the substrate to arrive at the desired particle orientation when the substrate is relaxed.
Kotov further teaches the nanoparticle has at least one spatial dimension (i.e., thickness) that is greater than or equal to about 10 nm and less than or equal to about 100 nm (para 65) which overlaps the range of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kotov, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotov as applied to claims 1 and 6 above, and further in view of Marini et al (US 2006/0148104 A1).
Kotov teaches the articles of claim 1 and 6. 
Kotov fails to suggest the two-dimensional particles have an aspect ratio of at least greater than 10:1. However, Kotov teaches its articles may be used in visible electromagnetic spectrum range applications such as sensors (para 101, 176).
	Marini teaches that nanosensors utilize the phenomenon of plasmon resonance to produce a signal comprising metal nanoparticles; wherein term "nanoparticle" refers to a particle having a longest straight dimension of 1 μm or less, typically 500 nm or less, more typically 200 nm or less; wherein particles of use in this invention can have a range of shapes and cross-sections including spheres, oblate spheroids, cylinders, shells, cubes, pyramids, hexagons, tetrapods (particles having four leg-like appendages), triangles, prisms, ellipses, rods (e.g., cylinders or elongated structures having a square or rectangular cross-section), etc (abstract, para 64, 170-171). Marini further teaches plasmon resonant nanorods have a plasmon resonance wavelength that can be tuned to and within the infrared region, which can be tuned by altering the aspect ratio (length to width) of the nanorod; and plasmon resonant nanoshells, e.g., gold or silver nanoshells, also have a plasmon resonance that can be tuned to and within the infrared region. 
	Therefore, it would have been obvious to one of ordinary skill in the art, per the teachings of Marini, to adjust the aspect ratio of the two-dimensional nanoparticles of Kotov to optimize the plasmon resonance wavelength of the nanoparticles and resultant article and application, such as a sensor with a plasmon resonance that can be tuned to and within the infrared region.
The Examiner notes that Kotov suggest aspect ratios of typically less than 10 (para 64). However, Kotov is typically concerned with sensors with visible electromagnetic spectrum range applications (para 101, 176); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the aspect ratios of the nanoparticles, per the teachings of Marini, for sensors capable of applications in other spectrum ranges (e.g., within the infrared region). Furthermore, Marini teaches the nanoparticles may be cylinders or rods with a longest dimension of 1 μm (1000 nm) (para 64) which would have suggested shapes and dimensions wherein in the length could be much greater than the diameter of the end of the cylinder or width or depth of the rod (e.g., 1000 nm length by 50 nm diameter or width or depth, so an aspect ratio of 20:1).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783